Per Curiam.
In this case we are unable to find any cause for vacating the action of the chosen freeholders oC Morris county in awarding the contract brought up to the defendant F. W. Schmidt. There is nothing- in the proofs to justify the eon elusion that the contract is not an advantageous one to the county or that in awarding it the freeholders acted fraudulently or in palpable abuse of the discretion invested in them under their authority to award the contract in question. Ryan v. Paterson, 37 Vroom 533; Suburban Land Company v. Vailsburg, 38 Id. 461; Oakley v. Atlantic City, 34 Id. 127.
There were many reasons assigned for setting the action of the freeholders aside, but they relate, largely, to the preliminary proceedings leading up to the award, and are chiefly technical and are without substance. One of the reasons relied upon alleged that the award of the contract was not made to the lowest bidder. This may possibly be so, but the answer to it lies in the fact that there is no law requiring the freeholders to award such a contract as this to the lowest bidder. It is not clear, however, that, taken as a whole, the contract of the defendant is not, because of its provisions as to the delivery of the stone, the lowest in actual cost to the county. There was no illegality in the procedure, and the award of the contract, being the evident expression of the honest discretion of the freeholders, is affirmed, with costs.